EXHIBIT 10.1

Byline Bancorp, INC.
2017 OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED SHARE AWARD AGREEMENT
(PERFORMANCE-BASED VESTING)

This Restricted Share Award Agreement (this “Award Agreement”) evidences a
performance-based award of restricted shares (the “Restricted Shares” or
“Shares”) by Byline Bancorp, Inc., a Delaware corporation (“Byline”), under the
Byline Bancorp, Inc. 2017 Omnibus Incentive Compensation Plan (as amended,
supplemented or modified, from time to time, the “Plan”).  Capitalized terms
used but not defined in this Award Agreement have the meanings given to them in
the Plan.

Name of Grantee:

_______________ (the “Grantee”).

Grant Date:

_______________ (the “Grant Date”).

Number of Restricted Shares:

_______________. 1

Target Number of Restricted Shares:

_______________ (the “Target Number of Shares”).  

 

1

To reflect the maximum number of Shares that can be earned under the Award.

 

SC1:4498221.2

 

--------------------------------------------------------------------------------

 

Earning Restricted Shares:

The actual number of Shares, if any, which are earned under this Award (the
“Earned Shares”) shall be determined by the Committee based upon the achievement
of the Performance Goals during the Performance Period described below.

The “Performance Goals” and “Performance Period” established by the Committee in
connection with this Award are:

•The Performance Period under this agreement will start on January 1, 2018, and
will end on December 31, 2020,

•The number of shares which may be earned under the award is dependent upon
Byline’s return on average assets over the three-year period ending December 31,
2020, measured in 2018 against Byline’s internal target and for 2019 and 2020
against a peer group consisting of publicly-traded bank holding companies
ranging in asset size from 50% to 200% of Byline’s total assets.  

•Under the award, 25% of the shares will be earned at threshold performance,
100% will be earned at target and 50th percentile performance, and up to 125% of
the shares

with above target and 75th percentile performance.  Any earned shares will vest
on the third anniversary of the grant date.

 

 

Vesting Date:

The Earned Shares, if any, will vest in full upon the completion of the third
Performance Period.

Earned Shares will only vest if the Grantee is, and has been, continuously
employed by Byline from the Grant Date through the applicable Vesting Date, and
any unvested Shares will be forfeited upon any termination of Employment.  

Notwithstanding the foregoing:

 

A.  On a termination of Employment due to death, disability or retirement prior
to completion of the three-year Performance Period, any outstanding unvested
Shares will be prorated at the end of the performance period, as of the date of
such termination and

B. Upon a Change in Control, any outstanding, unvested Restricted Shares will be
treated in accordance with the Plan.

 

C.  All other terminations, unvested shares will be forfeited.

Non-Transferability of the Restricted Shares:

Prior to vesting, the Restricted Shares may not be sold, exchanged, transferred,
assigned, pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument) in any manner other
than by will or by the laws of descent and distribution, and any attempt to
sell, exchange, transfer, assign, pledge, hypothecate, fractionalize, hedge or
otherwise dispose of the Shares delivered in respect of the Restricted Shares in
violation of this Award Agreement shall be void and of no effect and Byline
shall have the right to disregard the same on its books and records and advise
the registrar and transfer agent of the Shares to place a stop order against the
transfer of such Shares.

-2-

 

SC1:4498221.2

--------------------------------------------------------------------------------

 

Privileges of Share Ownership:

Subject to the Non-Transferability of the Restricted Shares, effective upon the
Grant Date, the Grantee will have all rights of a shareholder of Byline with
respect to the Restricted Shares, including voting rights and the right to
receive all dividends at the times and in the manner

paid to shareholders generally.  Notwithstanding the foregoing, all ordinary
cash dividends or other ordinary distributions paid upon any Restricted Share
will be retained by the Company and will be paid to the Grantee (without
interest) when the Restricted Shares vest and will revert back to Byline if the
Restricted Share upon which such dividends or other distributions were paid
reverts back to Byline.  

Issuance and Delivery:

Unless otherwise determined by the Committee, delivery of the Restricted Shares
will be by book-entry credit to an account maintained by the registrar and
transfer agent of the Shares with the applicable restrictions on transferability
imposed on such Restricted Shares by this Award Agreement. Upon the vesting of
the Restricted Shares in accordance with this Award Agreement, Byline will
instruct the transfer agent to electronically transfer the Grantee’s Shares to a
brokerage or other account on the Grantee’s behalf (or make such other
arrangements for the delivery of the Shares as Byline reasonably determines).

Section 83(b) Election:

The Grantee hereby acknowledges that the Grantee has been informed that, with
respect to the grant of the Restricted Shares, if the Grantee is filing a U.S.
federal income tax return for the year in which the grant of Restricted Shares
occurs, the Grantee may file an election (the “Election”) with the U.S. Internal
Revenue Service, within 30 days of the Grant Date, electing pursuant to Section
83(b) of the Code to be taxed currently on the Fair Market Value of the
Restricted Shares on the Grant Date.  This will result in recognition of taxable
income to the Grantee on the Grant Date, equal to the Fair Market Value of the
Restricted Shares on such date.  Absent an Election, taxable income will be
measured and recognized by the Grantee at the time the Restricted Shares vest.
The Grantee is hereby encouraged to seek the advice of the Grantee’s own tax
consultants in connection with the Restricted Shares and the advisability of
filing the Election. THE GRANTEE UNDERSTANDS THAT ANY TAXES PAID AS A RESULT OF
THE FILING OF THE ELECTION MIGHT NOT BE RECOVERED IF THE RESTRICTED SHARES ARE
FORFEITED TO BYLINE. THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION, EVEN IF THE
GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON THE
GRANTEE’S BEHALF. THE GRANTEE MUST NOTIFY THE COMPANY WITHIN 10 BUSINESS DAYS OF
FILING ANY ELECTION.  For purposes of this Award Agreement, “business day” means
any day on which the New York Stock Exchange is open for regular session
trading.

-3-

 

SC1:4498221.2

--------------------------------------------------------------------------------

 

Agreement to Protect Company Interests:

As a condition of  the grant of this Award and any payments made hereunder,
prior to the Grant Date or within 30 days thereafter, the Grantee shall have
entered into an Agreement to Protect Company Interests (or similar agreement)
with Byline containing confidentiality, non-solicitation and other covenants as
may be prescribed by the Committee.

All Other Terms:

As set forth in the Plan.

 

The Plan is incorporated herein by reference.  Except as otherwise set forth in
the Award Agreement, the Award Agreement and the Plan constitute the entire
agreement and understanding of the parties with respect to the Restricted
Shares.  Except as expressly provided herein, in the event that any provision of
the Award Agreement is inconsistent with the Plan, the terms of the Plan will
control.  Except as expressly provided herein, in the event that any provision
of this Award Agreement is inconsistent with any employment agreement between
the Grantee and Byline (“Employment Agreement”), the terms of the Employment
Agreement will control.  By accepting this Award, the Grantee agrees to be
subject to the terms and conditions of the Plan.

This Award Agreement may be executed in counterparts, which together will
constitute one and the same original.

 

-4-

 

SC1:4498221.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.

BYLINE BANCORP, INC.

By:
Name:
Title:

[NAME OF GRANTEE]

 

-5-

 

SC1:4498221.2